UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7548


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT FULTON ROOD, IV,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:11-cr-00052-CMH-1; 1:14-cv-01144-CMH)


Submitted:   February 25, 2016            Decided:   March 1, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Robert Fulton Rood, IV, Appellant Pro Se. Uzo Enyinnaya Asonye,
Michael   Edward  Rich,   Assistant  United   States  Attorneys,
Christopher John Catizone, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert Fulton Rood, IV, seeks to appeal the district court’s

orders dismissing as untimely his 28 U.S.C. § 2255 (2012) motion

and denying his motion for reconsideration.             The orders are not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”            28 U.S.C. § 2253(c)(2)

(2012).      When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong.            Slack v. McDaniel,

529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.            Slack,

529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Rood has not made the requisite showing.            Accordingly, we deny

leave   to    proceed   in   forma   pauperis,   deny   a   certificate   of

appealability, and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately



                                      2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3